Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 1 of 23




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03271-MEH

TORRENCE BROWN-SMITH,

       Plaintiff,
v.

BOARD OF TRUSTEES OF THE UNIVERSITY OF NORTHERN COLORADO,

      Defendant.
_____________________________________________________________________________

                                        ORDER
_____________________________________________________________________________
Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Defendant’s Motion to Dismiss. ECF 36. Plaintiff brings this lawsuit

against Defendant, the Board of Trustees of the University of Northern Colorado, pursuant to 20

U.S.C. § 1681, et seq. (“Title IX”) alleging gender discrimination, and pursuant to 42 U.S.C. §

1983 for violations of his Fourteenth Amendment constitutional right to due process. Plaintiff

alleges an unfair and discriminatory investigation and determination of sexual misconduct by

Defendant, motivated by his male gender. Defendant moves for dismissal on the basis of failure to

state a claim in regard to Plaintiff’s allegations of gender discrimination, and on the basis of

sovereign immunity in regard to his due process claim. The Motion is fully briefed, and the Court

finds that oral argument will not materially assist in its adjudication. For the reasons that follow,

the Motion is granted.

                                         BACKGROUND

       For purposes of this order, the Court accepts as true the factual allegations—but not any

legal conclusions, bare assertions, or conclusory allegations—that Plaintiff raises in his Amended
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 2 of 23




Complaint (ECF 28). See generally Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (accepting as true

a plaintiff’s factual allegations for purposes of Fed. R. Civ. P. 12(b)(6) analysis).

       Plaintiff alleges that in May 2020, he was unjustly suspended from the University of

Northern Colorado (“UNC”) based on a false accusation of sexual misconduct by a fellow student

and a biased investigation by Defendant. ECF 28 ¶¶ 2-10. The allegedly false accusation relates to

an instance of sexual activity between Plaintiff and Ms. Doe (name undisclosed, not a party to this

action) which occurred on February 7, 2020. Id.

       Plaintiff’s description of his history with Ms. Doe, and their encounter in question, is as

follows: Plaintiff was a student at UNC and was set to graduate in May 2020. Id. at ¶ 2. Ms. Doe

met Plaintiff through their mutual involvement in the Black Student Union, of which Plaintiff was

the President. Id. at ¶¶ 2, 51. Prior to February 7, Plaintiff and Ms. Doe had exchanged messages

with each other, each commenting that they found the other attractive, and had made plans to spend

time together after a meeting of the Black Student Union on February 7. Together, they went to a

taphouse, though neither consumed alcohol, and later a coffeeshop, where they had conversations

and “did a lot of dares” in connection with a game. Id. at ¶¶ 53-54. As a part of this game, Ms. Doe

disclosed that her sexual history included “threesomes” and “kinky sex.” Id. at ¶ 55.

       When they left the coffeeshop, they agreed to go to Plaintiff’s off-campus residence to

watch a movie. Id. at ¶ 56. During the movie, Ms. Doe joined Plaintiff on his bed, after briefly

“cudd[ling], as friends” Ms. Doe fell asleep. Id. at ¶ 59. When she awoke, Plaintiff asked if he

could kiss her, to which her response was, “I guess.” Id. at ¶ 60. Plaintiff then kissed Ms. Doe with

his hands around her back and waist. After a short interlude where Ms. Doe stated that she had to

be careful because she could “go up a level,” they began to kiss again, and Plaintiff briefly applied

pressure on the sides of her neck to simulate strangling her, out of a belief (based on her body




                                                  2
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 3 of 23




language and prior statements) that this was a sexual activity she preferred. Id. at ¶¶ 62-64. Plaintiff

believes that he had consent for these actions based on her prior statements regarding her sexual

history. Id. at ¶¶ 55, 65. After another brief pause, Plaintiff began to digitally penetrate Ms. Doe.

Id. at ¶¶ 68-69. Plaintiff notes that after this began, Ms. Doe sat up and told him “she did not want

things to progress further ‘because she wouldn’t be able to stop herself if things heated up more.’”

Id. at ¶ 70. Plaintiff alleges that Ms. Doe did not object or express displeasure at any point during

the encounter until this statement. Id. at ¶ 70. Plaintiff immediately removed his hand from her

pants but positioned himself as if to perform oral sex; however, he did not continue because he

was unsure if Ms. Doe consented to that act. Id. at ¶¶ 74-75. There was no further sexual contact

after this point. Plaintiff proceeded to drive Ms. Doe to her car, upon her request, and she later

texted him to confirm when she had made it to her home. Id. at ¶ 76-78.

        The next day, Ms. Doe texted a friend and wrote, in regard to her encounter with Plaintiff,

“Like it was consensual because he asked for permission for most stuff but idk dude part of me

was like [sic] let’s see where this goes maybe there will be a connection.” Id. at ¶¶ 79-80. A few

days later, Ms. Doe reported the incident during a walk-in intake interview with UNC’s Title IX

Coordinator, Larry Loften. Id. at ¶¶ 85-86. Ms. Doe described the sexual activities with Plaintiff

and told Mr. Loften that they were performed without her consent. Id. at ¶87. In response, UNC

initiated a Title IX investigation into the incident. Plaintiff received notice of the investigation and

met with a UNC Investigator in the days following. Id. at ¶¶ 87-88. Approximately one month

later, Plaintiff received a “Draft Investigative Report,” which summarized contested and

uncontested facts from each party, and gave five days during which both could submit comments

to UNC regarding the findings. Id. at ¶ 89. Another month later, on April 24, Plaintiff was informed

that UNC had completed its investigation, and required him to “meet with a Hearing Officer to




                                                   3
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 4 of 23




determine responsibility for the alleged violations and any outcomes, consequences, or next steps

required.” Id. at ¶ 90. Plaintiff emphasizes that he was not informed that this meeting constituted

a “hearing” as described in UNC’s Student Code of Conduct. Id. at ¶¶ 34, 95. Plaintiff maintains

that he was not put on notice that this meeting would be a hearing, because, while the Code of

Conduct uses the terms “meeting” and “hearing” interchangeably, it refers to the former only twice,

and the latter forty-eight times, and states that a student must attend a “meeting or hearing.” Id. at

¶¶ 47-48, (emphasis added). The Code of Conduct does not define “hearing,” but it states that

hearings will be conducted in an “informal manner,” including, “[d]iscussion, inquiry, persuasion,

and other existing informal procedures.” Id. at ¶ 35, 37. Plaintiff further alleges that he was

provided insufficient advance notice of his hearing/meeting. Id. at ¶¶ 90-99. The Code of Conduct

requires that students be provided with three days notice of any hearing, along with the time and

place for such a hearing. Id. at ¶ 35.

       On April 24, Plaintiff emailed UNC to schedule a meeting, and received a reply the same

day asking if he was available to meet on the following Monday, April 27, at 11:00 a.m., but

Plaintiff did not respond until after business hours, when he affirmed that the date and time

suggested would work for him. Plaintiff received no reply until Monday morning, at 9:26 a.m.,

when UNC apologized for not confirming the appointment earlier and sent a calendar invite for

the agreed upon time, which at that point was one hour and thirty-four minutes away. Id. at ¶¶ 90-

99. A further requirement of the Code of Conduct is that Plaintiff submit a list of any witnesses or

information in support of his defense twenty-four hours in advance of the hearing. Id. at ¶ 35.

Plaintiff claims that he was not notified of this requirement, and that the lack of proper three-day

notice rendered it impossible for him to submit any materials twenty-four hours in advance. Id. at

¶¶ 101-13.




                                                  4
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 5 of 23




       At the meeting/hearing, Plaintiff was questioned by Colleen Sonnentag, the director of

UNC’s Office of Community Standards and Conflict Resolution. He did not have an opportunity

to present witnesses, nor did he bring an advisor with him. Id. at ¶¶ 109-10. Plaintiff was issued a

letter on May 1, 2020, finding him “Responsible” for violating the Code of Conduct. Id. at ¶ 111.

As a part of this decision, Plaintiff was suspended until 2022, preventing his graduation, with his

readmittance into UNC conditioned upon his compliance with disciplinary measures. UNC also

placed a permanent note of his misconduct on his academic record. Plaintiff notes that the letter

he received makes no reference to a hearing, and instead refers to the April 27 “meeting” five

times. Id. at ¶¶ 112-14. When he later appealed this decision according to UNC’s internal

procedures, his appeal was denied, and UNC did not find that Plaintiff was deprived of the

opportunity to submit favorable information, witnesses, and/or other evidence, nor that he was

denied due process. Id. at ¶ 124-25.

       Of concern to Plaintiff is the statistical disparities between men and women in regard to

sexual misconduct claims and Title IX proceedings. Plaintiff alleges that there are no reported

incidents of males lodging sexual assault claims against female students at UNC nor are there

reports of female students being disciplined for sexual misconduct against males. Id. at ¶¶ 131-32.

Furthermore, Plaintiff claims that UNC’s polices and procedures are “set up to disproportionately

affect the male student population as a result of the higher incidence of female complainants of

sexual misconduct against male complainants of sexual misconduct.” Id. at ¶ 137.

       As part of his amended pleadings, Plaintiff cites to a newspaper article written in the

Greeley Tribune, published in 2017, which was critical of UNC’s Title IX process, and detailed

the stories of two women who were unsatisfied with UNC’s response to their allegations of rape.

Id. at ¶¶ 182-87. The two stories both involved males as the accused, and in both cases the males




                                                 5
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 6 of 23




were found responsible, though their punishments were too light to satisfy their accusers. Id. Mr.

Loften, who was the intake officer for Ms. Doe’s accusations, investigated the cases reported on

in the article, and he was quoted in the article as saying the “university needed to play catch-up.”

Id. at ¶¶ 191-95. Plaintiff notes that both of the males in the article were accused of more serious

sexual misconduct than he, but received lighter punishments, as both were allowed to continue

attending classes without a suspension. Id. at ¶¶ 198, 204. Plaintiff alleges that the article was

meant to pressure UNC to more harshly punish males accused of sexual misconduct by females.

Id. at ¶¶ 195-96. In addition to this article, Plaintiff alleges that UNC was under pressure by the

federal government, in the form of the 2011 Dear Colleague Letter, which was a guidance

document designed to change Title IX procedures and the handling of sexual misconduct cases in

universities by threatening to withhold federal funding to non-compliant schools. Id. at ¶¶ 174-81.

Plaintiff takes particular issue with the removal of a right to cross-examine the accuser, and the

low-set “preponderance of evidence” burden of proof. Id. Plaintiff alleges that these two external

factors exerted pressure on UNC to more harshly punish male perpetrators of sexual misconduct,

and that UNC’s response overcorrected to unfairly punish males accused of sexual misconduct.

       Based on these facts, Plaintiff alleges that his sanction was incommensurately harsh, that

UNC misapplied the “preponderance of evidence” standard, and that the procedural irregularities

which he encountered, as well as his ultimate suspension, were motivated by anti-male gender

discrimination in violation of both 42 U.S.C. § 1983 and his right to due process under the

Fourteenth Amendment.




                                                 6
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 7 of 23




                                      LEGAL STANDARDS

I.     Fed. R. Civ. P. 12(b)(1)

       Rule 12(b)(1) empowers a court to dismiss a complaint for “lack of subject matter

jurisdiction.” Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1) is not a judgment on the

merits of a plaintiff’s case, but only a determination that the court lacks authority to adjudicate the

matter. See Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994) (recognizing federal courts are

courts of limited jurisdiction and may only exercise jurisdiction when specifically authorized to

do so). A court lacking jurisdiction “must dismiss the cause at any stage of the proceeding in

which it becomes apparent that jurisdiction is lacking.” Basso v. Utah Power & Light Co., 495

F.2d 906, 909 (10th Cir. 1974). A Rule 12(b)(1) motion to dismiss “must be determined from the

allegations of fact in the complaint, without regard to mere [conclusory] allegations of

jurisdiction.”   Groundhog v. Keeler, 442 F.2d 674, 677 (10th Cir. 1971).             The burden of

establishing subject matter jurisdiction is on the party asserting jurisdiction. See Basso, 495 F.2d

at 909. Accordingly, Plaintiff in this case bears the burden of establishing that this Court has

jurisdiction to hear his claims.

       Generally, Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction take two

forms. Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995).

       First, a facial attack on the complaint’s allegations as to subject matter jurisdiction
       questions the sufficiency of the complaint. In reviewing a facial attack on the
       complaint, a district court must accept the allegations in the complaint as true.

       Second, a party may go beyond allegations contained in the complaint and
       challenge the facts upon which subject matter jurisdiction depends. When
       reviewing a factual attack on subject matter jurisdiction, a district court may not
       presume the truthfulness of the complaint’s factual allegations. A court has wide
       discretion to allow affidavits, other documents, and a limited evidentiary hearing to
       resolve disputed jurisdictional facts under Rule 12(b)(1). In such instances, a
       court’s reference to evidence outside the pleadings does not convert the motion to
       a Rule 56 motion.



                                                  7
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 8 of 23




Id. at 1002-03 (citations omitted). The present motion to dismiss launches a facial attack on this

Court’s subject matter jurisdiction; therefore, the Court will accept the truthfulness of the

Complaint’s factual allegations.

II.    Fed. R. Civ. P. 12(b)(6)

       The purpose of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is to test the sufficiency

of a plaintiff’s complaint. Sutton v. Utah State Sch. for the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Iqbal, 556 U.S.

at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the context

of a motion to dismiss, means that a plaintiff pleads facts that allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. Twombly requires a two-prong analysis. First, a court must identify “the allegations in the

complaint that are not entitled to the assumption of truth,” that is, those allegations which are legal

conclusions, bare assertions, or merely conclusory. Iqbal, 556 U.S. at 679–80. Second, a court

must consider the factual allegations “to determine if they plausibly suggest an entitlement to

relief.” Id. at 681. If the allegations state a plausible claim for relief, then the claim survives the

motion to dismiss. Id. at 680.

       Plausibility refers “to the scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged

their claims across the line from conceivable to plausible.’” S.E.C. v. Shields, 744 F.3d 633, 640

(10th Cir. 2014) (quoting Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)). “The

nature and specificity of the allegations required to state a plausible claim will vary based on

context.” Safe Streets All. v. Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017) (quoting Kan. Penn



                                                  8
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 9 of 23




Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011)). Thus, while the Rule 12(b)(6)

standard does not require a plaintiff to establish a prima facie case in a complaint, the elements of

each alleged cause of action may help to determine whether the plaintiff has set forth a plausible

claim. Khalik, 671 F.3d at 1191.

        However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. The complaint must provide “more

than labels and conclusions” or merely “a formulaic recitation of the elements of a cause of action;”

“courts ‘are not bound to accept as true a legal conclusion couched as a factual allegation.’”

Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286 (1986)). “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct,” the complaint has made an allegation, “but it has not shown that the

pleader is entitled to relief.” Id.

                                           ANALYSIS

I.      Sovereign Immunity of State Entities

        Plaintiff’s second cause of action against Defendant is brought pursuant to 42 U.S.C. §

1983. Defendant argues this Court has no jurisdiction over such a claim, because it is barred by

sovereign immunity. The Court agrees. Interpreting the Eleventh Amendment, the Supreme Court

has “consistently held that a [non-]consenting State is immune from suits brought in federal courts

by her own citizens as well as by citizens of another state.” Edelman v. Jordan, 415 U.S. 651,

662–663 (1974); see Kentucky v. Graham, 473 U.S. 159, 169 (1985) (“[A]bsent waiver by the

State or valid congressional override, the Eleventh Amendment bars a damages action against a




                                                 9
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 10 of 23




 State in federal court.”). “Thus, the Eleventh Amendment bars a suit brought in federal court by

 the citizens of a state against the state or its agencies.” Johns v. Stewart, 57 F.3d 1544, 1552 (10th

 Cir. 1995) (internal citation omitted). This immunity applies to suits arising under 42 U.S.C. §

 1983. Quern v. Jordan, 440 U.S. 332, 335 (1979) (“[42 U.S.C. §] 1983 does not explicitly and by

 clear language indicate on its face an intent to sweep away the immunity of the States.”).

         “[W]hen the action is in essence one for the recovery of money from the state, the state is

 the real, substantial party in interest and is entitled to invoke its sovereign immunity from suit even

 though individual officials are nominal defendants.” Idaho v. Coeur d’Alene Tribe of Idaho, 521

 U.S. 261, 277 (1997) (quoting Ford Motor Co. v. Dep’t of Treasury of Ind., 323 U.S. 459 (1945)).

 In this case, Plaintiff does not seek monetary relief under this claim, but rather injunctive relief.

 The Supreme Court, in Ex parte Young, 209 U.S. 123 (1908), held that the Eleventh Amendment

 generally does not bar suits that “(i) seek only declaratory and injunctive relief rather than

 monetary damages for alleged violations of federal law, and (ii) are aimed against state officers

 acting in their official capacities, rather than against the State itself.” Hill v. Kemp, 478 F.3d 1236,

 1255–56 (10th Cir. 2007). In other words, to determine “whether the doctrine of Ex parte

 Young avoids an Eleventh Amendment bar to suit, a court need only conduct a ‘straightforward

 inquiry into whether [the] complaint alleges an ongoing violation of federal law and seeks relief

 properly characterized as prospective.’” Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S.

 635, 645, (2002) (citations omitted).

        Here, Plaintiff’s seeks prospective, injunctive relief. ECF 28 at ¶ 259. This relief includes

 vacating Defendant’s ruling on its investigation, expunging Plaintiff’s student records, readmitting

 him into the University, destruction of any record of the complaint, and clearing his suspension

 from his record. Id. at 37. However, Plaintiff seeks that relief from a Colorado state entity rather




                                                   10
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 11 of 23




 than from a state official acting in his or her official capacity. Id. Such a suit is barred by sovereign

 immunity and does not fall into the exception created by the Ex parte Young doctrine. The Tenth

 Circuit has addressed this question specifically in the context of state universities. Buchwald v.

 University of N.M. Sch. of Med., 159 F.3d 487, 496 (10th Cir. 1998). “Thus, although the Ex parte

 Young exception does not permit plaintiff to subject [a state university], its Regents, or the

 Committee on Admissions to suit because they are state agencies, plaintiff may maintain an action

 against the individual defendants in their official capacities to the extent she seeks a prospective

 injunction ordering her admission into [a state university].” (emphasis added). Id. Because

 Buchwald so clearly settles this issue, the Court need not consider resolving the tension noted by

 Plaintiff in his response. ECF 37 at ¶ 9. To proceed on this claim, Plaintiff must name a state

 official in his or her official capacity. Because he has not done so, Plaintiff’s claim is dismissed.

 II.     Gender Discrimination

         Title IX reads that “[n]o person in the United States shall, on the basis of sex, be excluded

 from participation in, be denied the benefits of, or be subjected to discrimination under any

 education program or activity receiving Federal assistance.” 20 U.S.C. § 1681(a). The analysis of

 private actions under Title IX, and who bears the burden of showing proof under different

 circumstances, has been something that many courts have grappled with in the wake of the 2011

 Dear Colleague Letter. However, the Tenth Circuit has recently decided two cases which are

 remarkably similar to the case before the Court today. Doe v. Univ. of Denver, 952 F.3d 1182 (10th

 Cir. 2020) (hereinafter, “Doe I”); Doe v. Univ. of Denver, __ F.3d __, No. 19-1359, 2021 WL

 2426199 (10th Cir., 2021) (hereinafter, “Doe II”).

         In both cases, male students were accused of sexual misconduct by a female student. Both

 male students alleged their innocence but were sanctioned by their university after going through




                                                    11
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 12 of 23




 proceedings with differing degrees of irregularity to them. In both cases, the plaintiffs claimed that

 external and internal pressure caused the university to sanction male students too harshly, and

 alleged gender discrimination under 42 U.S.C. § 1983. Doe I was decided against the plaintiff, and

 the court held that evidence of procedural irregularities, external pressure, statistical imbalances,

 and an unjustified, unfavorable outcome, was not enough to prove gender discrimination without

 “something more” in order to overcome the argument advanced by the university that these were

 only evidence of anti-respondent bias, and not anti-male bias. Doe I, 952 F.3d at 1192-93. In

 contrast, Doe II was decided for the plaintiff, and the court found that the “something more”

 required by Doe I was satisfied by blatantly imbalanced Title IX proceedings, and prejudiced

 statements and attitudes expressed by university representatives. Doe II, 2021 WL 2426199 at *17-

 18. Doe II also reaffirmed the burdens of the parties under a Title IX claim going forward. Id.

        In analyzing a Title IX claim, the court must follow the three-step McDonnell Douglas

 burden shifting test. Id. at *13; Hiatt v. Colo. Seminary, 858 F.3d 1307, 1315 n.8 (10th Cir. 2017)

 (holding that the McDonnell Douglas test applies to both Tile VII and Title IX cases). The first

 step for this test requires a plaintiff to show a prima facie case for discrimination. In this context,

 this step is satisfied if a plaintiff shows, by way of an erroneous outcome, selective enforcement,

 or some other evidence, that sex was a motivating factor in the university’s disciplinary decision.

 Id. In response, the burden shifts to a defendant to show that there is a “legitimate,

 nondiscriminatory reason for its decision.” Id., (citing Kendrick v. Penske Transp. Servs., Inc., 220

 F.3d 1220, 1226 (10th Cir. 2000)). In both Doe I and Doe II, this legitimate, nondiscriminatory

 reason was anti-respondent bias. Id. If such an alternate reason is shown, the burden shifts back to

 a plaintiff to show “a genuine issue of material fact as to whether the proffered reason is

 pretextual.” Id. “[A] plaintiff can establish pretext by showing the defendant’s proffered




                                                   12
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 13 of 23




 nondiscriminatory explanations for its actions are so incoherent, weak, inconsistent, or

 contradictory that a rational factfinder could conclude they are unworthy of belief.” Hiatt, 858

 F.3d at 1316 (10th Cir. 2017) (alteration in original) (quoting Johnson v. Weld Cty., Colo., 594

 F.3d 1202, 1211 (10th Cir. 2010)). In the context of a Title IX claim, a blatantly imbalanced

 proceeding may suffice to prove that a reason is pretextual, but mere procedural irregularities do

 not. Compare Doe II, 2021 WL 2426199 at *19, with Doe I, 952 F.3d at 1198.

           Although the McDonnell Douglas test arose in the context of summary judgment, it has

 been harmonized with the appropriate pleading standard for Rule 12(b)(6) motions. “[I]t appears

 that taking the tenants of Twombly and Iqbal and the McDonnell Douglas framework together, a

 plaintiff alleging a Title IX erroneous outcome case needs to provide ‘at least some relevant

 information to make the claims plausible on their face.’” Norris v. Univ. of Colo., 362 F. Supp. 3d

 1001, 1011 (D. Colo. 2019), (quoting Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

 2012)).

           a. Was sex a motivating factor in UNC’s disciplinary decision?

           Plaintiff satisfies his initial burden under the McDonnell Douglas framework. As discussed

 in Doe II, the first step of that test requires Plaintiff to show that sex was a motivating factor in

 UNC’s disciplinary decision. More directly, “do the facts alleged, if true, raise a plausible inference

 that the university discriminated against [Plaintiff] on the basis of sex?” Doe II, 2021 WL 2426199,

 at *15 (internal quotations omitted) (quoting Doe v. Purdue Univ., 928 F.3d 652, 667-68 (7th Cir.

 2019)). Plaintiff here alleges that UNC’s Title IX procedures came to an erroneous outcome based

 upon the admissions and inconsistencies of Ms. Doe’s complaint, and the apparent anti-male bias

 demonstrated by UNC, and further alleges that the punishment meted out to him was

 incommensurately and inconsistently harsh. “[E]vidence of an erroneous outcome [is] means by




                                                   13
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 14 of 23




 which a plaintiff might show that sex was a motivating factor in a university’s disciplinary

 decision.” Id. at *15-16. While this is not the only way to prove that gender was a motivating factor

 in UNC’s disciplinary decision, it is the primary argument advanced by Plaintiff.

         In Doe II, the Tenth Circuit recognized that an erroneous outcome could provide evidence

 of prima facie discrimination, so long as (1) the facts alleged are sufficient to cast articulable doubt

 on the accuracy of the outcome, and (2) there is a particularized causal connection between the

 outcome and gender bias. Id. at *14. In Doe II, the plaintiff was able to satisfy this burden by

 pointing to facts or alternative leads which the university did not consider in their investigation.

 Id. at *18. Here, Plaintiff alleges that UNC failed to consider that Ms. Doe admitted in her text that

 “it was consensual because he asked permission for most stuff,” and that her testimony was

 inconsistent. ECF 28 at ¶ 80. Similar allegations were strong enough to satisfy this burden in Doe

 I (though the court in that case did not state it expressly). Doe II, 2021 WL 2426199 at *13 n.4

 (noting that Doe I’s plaintiff failed to carry his burden at the third step of the McDonnell Douglas

 framework, and thus implicitly met the burden at the first step). Plaintiff’s allegations are also

 sufficient at this stage to infer a causal connection between the erroneous outcome gender bias,

 given the vast discrepancy in numbers between male and female respondents in UNC’s Title IX

 proceedings, as well as the alleged external pressure exerted on UNC. “It is precisely because

 procedural irregularity alone already suggests bias that even minimal evidence of sex-based

 pressure on the university is sufficient to establish bias on account of sex.” Id. at *18 (quoting Doe

 v. Oberlin Coll., 963 F.3d 580, 586-588 (6th Cir. 2020)). Because Plaintiff plausibly alleges facts

 sufficient to meet the two prongs of erroneous outcome analysis, he satisfies his burden under the

 first step of McDonnell Douglas.




                                                   14
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 15 of 23




         b. Was there a legitimate, nondiscriminatory alternate reason for the decision?

         Defendant argues in its Motion that any argument put forward by Plaintiff is consistent

 with an alternate, nondiscriminatory explanation of its decision. Namely, that if any bias was

 exhibited by UNC, or experienced by Plaintiff, it was bias against respondents to sexual

 misconduct claims, rather than bias against males, a claim familiar from Doe I and Doe II. Those

 cases dealt with the same alternate reason for the disciplinary decision, and held that while

 reprehensible, such bias was not discriminatory under Title IX, and therefore an acceptable

 alternative under the McDonnell Douglas framework. Id. at *16 (“‘[E]vidence of a school’s anti-

 respondent bias,’ we explained, ‘does not create a reasonable inference of anti-male bias,’ because

 both males and females can be respondents.”) (citing Doe I, 952 F.3d at 1196). This alternate,

 nondiscriminatory explanation is sufficient to carry the burden under McDonnell Douglas’s second

 step.

         c. Is there genuine issue that the alternate reason is pretextual?

         The third step in the McDonnell Douglas framework requires Plaintiff to show that the

 alternate non-discriminatory reason proffered by UNC was pretextual. In order to satisfy this

 burden, Plaintiff must show that “a genuine issue of material fact as to whether the proffered reason

 is pretextual.” Kendrick, 220 F.3d at 1226. It is at this step in the framework where Doe I and Doe

 II diverge, and indeed, where many Title VII and Title IX cases hinge. Plaintiff’s arguments fall

 under two broad categories: procedural irregularities and factors outside UNC’s control. Each

 category will be addressed in turn.

                 i. Procedural Irregularities

         Plaintiff alleges a slew of procedural irregularities that he claims are evidence of anti-male

 gender discrimination. However, these irregularities are less pronounced than those considered




                                                  15
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 16 of 23




 acceptable by Doe I, and certainly less than those overturned as discriminatory in Doe II. Among

 Plaintiff’s allegations, he lists,

         (i) Defendant failed to afford Plaintiff a hearing on the charges against him; (ii)
         Defendant failed to provide Plaintiff proper notice; (iii) Defendant deprived
         Plaintiff the opportunity to present favorable evidence; (iv) Defendant evidenced a
         gender bias against Plaintiff throughout the investigative process as a male student
         accused of sexual misconduct; (v) Defendant made assessments of credibility and
         evidentiary weight with respect to each party and witness without ascertainable
         rationale or logic; and (vi) Defendant failed to properly apply the standard of proof;
         and (vii) Defendant failed to utilize an adequate standard of review.”

 ECF 28 at ¶ 13. The court will address each of these seven allegations in turn.

         First, Plaintiff maintains that his hearing/meeting with the Hearing Officer was frequently

 characterized only as a “meeting” and that this misled him into presumably believing that he would

 have an additional, separate, “hearing.” However, the Code of Conduct states that “the procedure

 will normally be conducted in an informal manner. Discussion, inquiry, persuasion, and other

 existing informal procedures will normally be used.” ECF 28 at ¶ 35. This clause should have put

 Plaintiff on notice that his “hearing” would not be a mirror image to a “hearing” in the legal sense

 of the word. Plaintiff alleges that “a reasonable person would expect different consequences of a

 meeting versus a hearing” and “a reasonable person would interpret the [Code of Conduct] to mean

 that a meeting and a hearing are not one and the same.” The Court is not bound by these conclusory

 allegations. Iqbal, 556 U.S. at 679–80. Based on the guidelines and rules set up in the Code of

 Conduct, Plaintiff received a “hearing” as it is contextually understood in the Code of Conduct,

 regardless of whether it met Plaintiff’s expectations for a hearing. The use of interchangeable

 labels for the meeting/hearing may be a poor and confusing practice, but it is not evidence of

 gender discrimination or anti-male bias without some evidence that such practices are not used for

 female students or are in some way inconsistent with other proceedings.




                                                  16
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 17 of 23




        Second, Plaintiff alleges that UNC failed to provide him proper notice of the April 27

 hearing/meeting. The Code of Conduct states, “[t]he student . . . subject to disciplinary action will

 be informed at least three (3) days prior to the hearing of a summary of the alleged behavior and

 code of conduct violation and the time and place of the hearing.” ECF 28 at ¶ 35. Plaintiff was not

 provided final confirmation of his meeting/hearing until the day it was set to occur. ECF 28 at ¶¶

 90-99. Although this may be a poor practice, it does not work to support Plaintiff’s claims. While

 final confirmation was not provided until April 27, Plaintiff was contacted on April 24 regarding

 his availability on April 27 at 11:00 a.m. Plaintiff responded to say that he was available, but not

 until after business hours on April 24, which was a Friday. Id. Plaintiff cannot have expected UNC

 to change the requested time of the meeting/hearing after that point, once he had agreed to the date

 and time. If Plaintiff had been concerned by the lack of suitable notice, he was within his rights to

 request a later date and time, but he did not do so. Further, Plaintiff is correct in asserting that he

 was not provided any notice of the location until the day of his hearing/meeting. However, Plaintiff

 does not allege any disadvantage or inconvenience this location caused him. Most critically,

 Plaintiff makes no plausible allegation that this failure of notice was in any way motivated by anti-

 male bias.

        Next, Plaintiff alleges that, as a result of the lack of notice, he was denied the right to

 present favorable evidence on his own behalf. There are two flaws in this argument. First, Plaintiff

 could have reasonably assumed that the meeting was going to occur on April 27 after he confirmed

 his availability to UNC on April 24, which would have given him time to submit materials and

 witnesses ahead of the twenty-four-hour deadline required by the Code of Conduct. Second,

 Plaintiff does not identify a shred of evidence or a single witness which he would have listed and

 presented in his defense if given the opportunity, nor even that such evidence and witnesses exist.




                                                   17
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 18 of 23




 In Doe II, the plaintiff was able to identify multiple witnesses and pieces of evidence which the

 university did not interview or consider, even though it considered similar evidence presented by

 the plaintiff’s accuser. Doe II, 2021 WL 2426199 at *20-21. That is not the case here. Plaintiff

 makes no allegation which indicates that, had he attempted to present witnesses or other materials

 in his defense, UNC would have prevented him from doing so. Viewed in a light most favorable

 to Plaintiff, his allegations show, at most, an unfortunate administrative error.

         Plaintiff’s fourth and fifth arguments are implausible and conclusory. The general,

 conclusory statement that Defendant evidenced a gender bias throughout the proceedings must be

 supported by other allegations of procedural deficiencies and cannot stand on its own. To the point

 that Plaintiff’s fourth argument is supported by statistical evidence of bias, see Section II(c)(ii) of

 this order below. Plaintiff’s fifth argument is similarly conclusory and amounts to little more than

 Plaintiff’s disagreement with the outcome of UNC’s investigation. Plaintiff does not specify which

 statements or evidence are given improper weight, whether that weight was too great or little, nor

 what the proper weight of evidence and assessment of credibility should have been. The Court

 need not consider such vague and general allegations as true. Iqbal, 556 U.S. at 679–80.

         Finally, Plaintiffs’ sixth and seventh arguments relate to the standard of review applied in

 UNC’s investigation. As a general matter, the application of a “preponderance of evidence”

 standard of proof to Title IX claims is not inherently discriminatory, nor is it a violation of Plaintiff

 rights. “[D]ue process permits state education institutions . . . to adjudicate sexual misconduct

 disciplinary proceedings according to a preponderance-of-the-evidence standard.” Lee v. Univ. of

 New Mexico, No. 17-1230, 2020 WL 6743295 (D.N.M. Nov. 16, 2020). Plaintiff points to no

 authority which requires any different standard of proof. If it reflects any bias to apply such a low

 standard of proof, that bias is explainable by UNC’s proffered alternate reason of anti-respondent




                                                    18
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 19 of 23




 bias, because the standard is uniform regardless of whether a male or a female is accused. Plaintiff

 also argues that UNC failed to properly apply its own standard. This allegation mirrors the

 arguments made in Doe I, in which the Plaintiff asserted that there was so little evidence to support

 the decision of the university that it was reasonable to infer bias. Doe I, 952 F.3d at 1197-98 (“We

 assume, without deciding that . . . an inference of bias arises when an evaluator’s decision in favor

 of one side lacks an apparent, evidence-based reason, and the evidence substantially favors the

 other side . . . is correct. But that proposition has no application here. Simply put [the university’s]

 investigators were not faced with a situation in which the evidence substantially favored

 Plaintiff.”) (citing Doe v. Columbia University, 831 F.3d 46 at 57 (2d Cir. 2016)). Because there

 was some evidence in the investigation relied upon by investigators, Doe I held “it would not be

 plausible or reasonable to infer merely from the investigators’ weighing of the evidence that they

 were biased.” Id. To contradict this observation, Plaintiff treats Ms. Doe’s text to her friend stating

 “it was consensual” as a sort of smoking gun, ignored by UNC. However, this is a very limited

 view of what that text expressed. The full text quoted by Plaintiff states: “Like it was consensual

 because he asked for permission for most stuff but idk dude part of me was like [sic] let’s see

 where this goes maybe there will be a connection.” Id. at ¶¶ 79-80. One possible reading of this

 text, and apparently, the interpretation held by UNC, was that “permission for most stuff”

 necessarily means that there was not permission for some “stuff.” In that light, the text does not

 conclusively show that Plaintiff was innocent, as would be necessary to infer bias from a decision

 to the contrary. It is clear that there was at least some evidence which UNC relied on to make its

 decision, and so the Court cannot infer bias (specifically, anti-male bias) from its decision.

        The procedural irregularities alleged by Plaintiff are insufficient to overcome the alternate

 theory of anti-respondent bias put forward by UNC. Absent some allegations or evidence of




                                                   19
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 20 of 23




 disparate procedures between males and females, UNC’s alternate explanation survives Plaintiff’s

 arguments of procedural irregularities.

                ii. External Pressure and Statistical Gender Disparity

        Plaintiff alleges that external pressure placed on UNC by a local newspaper article and the

 2011 Dear Colleague Letter provide evidence to believe that UNC was biased against males.

 Plaintiff further argues that the wide statistical disparity of males and females disciplined through

 the Title IX process is proof of anti-male bias. The Tenth Circuit has firmly rejected both categories

 of argument.

        In Doe I, the university had been the subject of two investigations by the Department of

 Education focusing on Title IX proceedings, as well as being pressured by the same 2011 Dear

 Colleague Letter. Doe I, 952 F.3d at 1192-93. On both fronts, the Tenth Circuit rejected the notion

 that these arguments could prove that the university’s anti-respondent bias claim was pretextual.

 “[E]vidence that a school felt pressured to conform with its guidance cannot alone satisfy Title

 IX’s fundamental requirement that the challenged action be on the basis of [gender].” Id. (internal

 quotations omitted); see also, Doe II, 2021 WL 2426199 at *17-18 (“[E]xternal pressure alone is

 not enough to state a claim that the university acted with bias in this particular case.”) (quoting

 Doe v. Baum, 903 F.3d 575, 586 (6th Cir. 2018)).

        Regarding statistical evidence, Doe I held, in the face of an alternate explanation of anti-

 respondent bias by the university, that “[w]hen the statistical evidence does nothing to eliminate

 these obvious, alternative explanations for the disparity, an inference that the disparity arises from

 gender bias on the part of the school is not reasonable.” Doe I, 952 F.3d at 1194.

        A factfinder could not reasonably infer from bare evidence of statistical disparity
        in the gender makeup of sexual-assault complainants and respondents that the
        school’s decision to initiate proceedings against respondents is motivated by their
        gender. This is so because, at least in the discrimination context, the extent to which



                                                  20
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 21 of 23




           a discriminatory motive may be reasonably inferred from evidence of statistical
           disparity often depends on the evidence’s ability to eliminate obvious
           nondiscriminatory explanations for the disparity.

 Id. (citing Luster v. Vilsack, 667 F.3d 1089, 1094 (10th Cir. 2011)). The plaintiff in that case also

 highlighted the gender make-up of complainants and respondents, which evidenced a disparity

 much like the one at issue here. Id. While Doe II found some statistical arguments by the plaintiff

 in that case persuasive, this is because those statistics referred to the gender disparity in the

 university’s response to sexual misconduct claims, rather than the sheer number and gender make-

 up of claims brought. Doe II, 2021 WL 2426199 at *27-28. That court found that those statistics

 were different when compared to the arguments in Doe I because “these sex disparities are not

 ‘almost completely beyond the control of the school.’” Id. (citing Doe I, 952 F.3d at 1194).

 Furthermore, the court noted that the university’s practices, according to those statistics, were not

 consistent with its pro-complainant, anti-respondent position. Here, Plaintiff’s arguments based

 upon statistics cannot be said to concern matters within the control of the school, nor are they

 inconsistent with an anti-respondent bias, and so they are more akin to the arguments in Doe I than

 Doe II.

           Referring to both statistical evidence and external pressure, the court in Doe II remarked,

 “this type of generalized evidence, standing alone, cannot satisfy a Title IX plaintiff’s summary

 judgment burden.” Id. at *17. Understanding that a motion to dismiss is before the Court, rather

 than a motion for summary judgment, the Court finds, based on Doe II, that Plaintiff’s “generalized

 evidence” is insufficient to support the harmonized burdens of McDonnell Douglas, Iqbal and

 Twombly. Norris v. Univ. of Colo., 362 F. Supp. 3d 1001, 1011 (D. Colo. 2019) (requiring a

 plaintiff to provide “at least some relevant information to make the claims plausible on their face”).

 Although Doe II was decided after this case was filed, Plaintiff may not rely on arguments that




                                                   21
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 22 of 23




 were rejected by the Tenth Circuit to overcome his burden to prove that the anti-respondent bias

 of UNC is a pretextual alternate explanation for the disciplinary decision.

         Even taking Plaintiff’s allegations as true, which the Court must, none of the allegations

 put forward by Plaintiff show “a genuine issue of material fact as to whether the proffered reason

 is pretextual.” Kendrick, 220 F.3d at 1226. Plaintiff’s allegations do not implicate any gender

 specific evidence of bias. All procedural irregularities, external pressures, and statistical

 discrepancies can be explained by the obvious alternate explanation put forward here by UNC and

 relied upon by other universities in other cases. As troubling as it may be that UNC is apparently

 willing to embrace the explanation of anti-respondent bias, that bias is neither illegal nor

 discriminatory when it comes to Title IX’s prohibition on gender discrimination. Doe I, 952 F.3d

 at 1201 n.18.

 III.    Leave to Amend

         Tenth Circuit precedent holds that “dismissal with prejudice is proper for failure to state a

 claim when ‘it is obvious that the plaintiff cannot prevail on the facts he has alleged and it would

 be futile to give him the opportunity to amend.’” Fleming v. Coulter, 573 F. App’x 765, 769 (10th

 Cir. 2014) (quoting Perkins v. Kan. Dep’t of Corr., 165 F.3d 803, 806 (10th Cir. 1999)). Here, the

 Court does not believe that allowing amendment would necessarily prove futile. For instance,

 Plaintiff may be able to supplement its proffered statistical allegations to show that the University

 does not respond equally to complaints from males and females, or that there were specific

 witnesses and evidence excluded by Plaintiff’s lack of notice. Plaintiff may also reassert his claim

 for prospective injunctive relief against a state official. Therefore, in the interest of justice and for

 lack of obvious futility, the Court sua sponte grants Plaintiff leave to amend his pleading.




                                                    22
Case 1:20-cv-03271-MEH Document 39 Filed 07/06/21 USDC Colorado Page 23 of 23




                                           CONCLUSION

        Based on the Tenth Circuit’s decisions in Doe I and Doe II, Plaintiff’s allegations may

 show (and UNC may admit) that UNC’s procedure was not favorable to him, but the

 investigation’s irregularities and unfavorable outcomes are consistent with UNC’s explanation that

 it exhibits anti-respondent bias, rather than anti-male bias. Plaintiff’s first claim is insufficiently

 pleaded to carry his burden under the McDonnell Douglas framework and does not prove

 discrimination under Title IX. Plaintiff’s second claim is barred by sovereign immunity under the

 Eleventh Amendment.

        ACCORDINGLY, Defendant’s Motion to Dismiss Amended Complaint [filed May 25,

 2021; ECF 36] is granted. Plaintiff’s claims are dismissed without prejudice, and Plaintiff is given

 leave to amend.

        Entered this 6th day of July, 2021, at Denver, Colorado.

                                                        BY THE COURT:



                                                        Michael E. Hegarty
                                                        United States Magistrate Judge




                                                   23
